United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.H., Appellant
and
DEPARTMENT OF THE NAVY, BARROW
HALL, Parris Island, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-430
Issued: November 18, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 4, 2009 appellant filed a timely appeal of an October 15, 2009 decision of
the Office of Workers’ Compensation Programs affirming the termination of her compensation
benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation benefits effective October 15, 2009.
FACTUAL HISTORY
On June 29, 2007 appellant, then a 50-year-old secretary, filed a traumatic injury claim
alleging that on June 28, 2007 she injured her left shoulder when she fell from her chair. She did
not stop work at that time. The Office accepted appellant’s claim for lumbar sprain and right
knee sprain.

In an undated statement, received on September 10, 2007, appellant requested that the
Office accept her aggravated knee and osteoarthritis conditions. She submitted additional
medical reports in support of her request. On October 24, 2007 appellant filed a claim for
compensation beginning September 16, 2007. The employing establishment noted that she
stopped work on September 4, 2007.
In a November 7, 2007 decision, the Office denied appellant’s claim for lumbar
degenerative disc disease at L3-4 and L4-5 and osteoarthritis of the right knee, finding that the
medical evidence did not establish that these conditions were related to the June 28, 2007 fall
from her chair. In a December 28, 2007 decision, it denied appellant’s claim for compensation
between September 16 and November 24, 2007 finding that the medical evidence did not support
disability for that period.
In a January 28, 2008 report, Dr. Irina Borissova, an internist, noted that appellant was
being treated for low back pain, right knee pain and bilateral carpal tunnel syndrome. She noted
that appellant had injured her right knee and lower back from a chair breaking at work and began
to experience hand pain after the accident. Dr. Borissova also noted that appellant had a history
of degenerative joint disease of the lower back but had been pain free for some time prior to the
work injury. She stated that appellant had preexisting degenerative joint disease within the back
and right knee which had not caused any significant disability. Dr. Borissova opined that the fall
at work exacerbated appellant’s back pain and caused her to develop chronic right knee pain.
She further opined that it was difficult to state that bilateral carpal tunnel syndrome was caused
by appellant’s fall but that it had exacerbated the condition. Dr. Borissova advised that
appellant’s prognosis and ability to return to work was unknown until appellant completed
treatment.
Appellant submitted claims for compensation commencing February 15, 2008. She also
requested that the Office accept, as a consequential injury, aggravated degenerative disc disease,
osteoarthritis of the right knee and bilateral carpal tunnel syndrome.
In an April 10, 2008 decision, an Office hearing representative remanded the case for
further development. The Office was directed to advise appellant of the medical evidence
necessary to expand her claim. The hearing representative noted that she had filed a separate
claim for right-sided carpal tunnel syndrome, claim number xxxxxx921, which was denied on
December 27, 2007.1
In a May 12, 2008 report, Dr. Borissova opined that appellant’s low back pain was
aggravated by her fall at work. The presentation and clinical findings from her previous back
examinations were in different anatomical locations than those found on examination after the
June 28, 2007 accident. Dr. Borissova stated that the work accident caused right knee symptoms
as appellant had no right knee complaint in prior clinical visits. She further opined that x-ray
findings of degenerative joint disease should not be construed as the main source of pain, as this
condition only added to pain.

1

There are no issues regarding this claim currently before the Board.

2

In a May 19, 2008 decision, the Office denied expansion of the accepted conditions in
appellant’s claim finding she did not establish that the claimed degenerative disc disease,
osteoarthritis or carpal tunnel were related to the accepted work incident. In a May 20, 2008
decision, it denied appellant’s claim for compensation between February 15 and April 5, 2008
finding that the medical evidence was insufficient to establish disability for the accepted work
conditions or nonaccepted carpal tunnel syndrome. Appellant appealed this decision to the
Board.
Appellant submitted reports from Dr. Edward Blocker, a Board-certified orthopedic
surgeon. On June 30, 2008 Dr. Blocker noted her complaint of low back pain and right knee
pain. He stated that appellant reported that her back did not really bother her and that her knee
only bothered her when she used the stairs. Dr. Blocker advised that appellant’s symptoms
began in June 2007 when a chair roller broke off causing her to fall forward onto her knees.
Upon examination, he found full extension of the right knee, tenderness along the medial joint
line, soft and nontender calves, no significant pretibial edema and normal sensation to light touch
over the right lower extremity. Dr. Blocker found significant degenerative arthritis of the right
knee. He advised that appellant could continue working in her current duties. In a June 30,
2008, x-ray report Dr. Blocker found spondylitic changes in the lumbar spine with no obvious
acute bony abnormalities. He also found severe degenerative arthritis greatest in the medial
compartment of the right knee with medial patellar subluxation.
In a May 5, 2009 order, the Board remanded the case to the Office to combine case claim
numbers xxxxxx000 and xxxxxx921.2 The Board directed the Office to issue an appropriate
merit decision regarding appellant’s claim.
On July 30, 2009 the Office referred appellant, with a statement of accepted facts, to
Dr. Stephen Allen, a Board-certified orthopedic surgeon, for a second opinion regarding whether
appellant’s accepted conditions had resolved and whether the June 28, 2007 incident caused or
aggravated other conditions.
In an August 31, 2009 report, Dr. Allen reviewed appellant’s medical records,
summarized her history of injury and noted her complaints of right knee pain and intermittent
low back pain. On examination, appellant walked with a slight limp favoring the right leg and
her shoulders were level. She was able to walk on her toes, heels and knees while flexed.
Appellant had no atrophy, no loss of sensation and stable knees. Valgus stressing of the right
knee caused right medial knee pain. Dr. Allen found no significant effusion but there was
tenderness on palpating the medial joint line and anterior right knee femoral patella crepitus.
Knee extension was more painful on the right than the left. Dr. Allen diagnosed right knee
degenerative arthrosis, obesity, degenerative disc disease of the lumbosacral spine, lumbar
spondylosis, degenerative arthrosis of the left knee and electrical compartment syndrome of both
hands. He advised that appellant sustained a work-related strain of the knee and back that
aggravated and caused her arthritic condition to become symptomatic. Appellant admitted to
minor recurring low back pain prior to her fall and Dr. Allen suspected that it was a result of
obesity, lack of exercise and core strength and degenerative changes related to her age and size.
2

Docket No. 08-2029 (issued May 5, 2009).

3

Dr. Allen found that the strain to appellant’s knee and back from the June 2007 fall had resolved
and that her present residuals were due to underlying arthritic and degenerative changes. He
advised that appellant was capable of working in a sedentary position.
Dr. Allen explained his opinion that appellant’s work-related lumbar and right knee
sprain had resolved by noting that the description of the injury indicated that she had low impact
trauma and that the knee was stable with the ligaments and menisci intact with no fractures. He
advised that arthritis demonstrated on June 29, 2007 x-rays predated the work injury and that it
was not causing back and knee pain. The electrical studies established carpal tunnel syndrome
but appellant did not exhibit any symptoms of this condition.
Dr. Allen opined that appellant’s fall may have temporarily caused carpal tunnel
syndrome to become more significant at the time of the fall, but that presently and after six to
eight weeks following the June 2007 incident, the aggravation should have resolved. He stated
that appellant’s fall aggravated her condition and caused her prior asymptomatic knee and back
conditions to become symptomatic but that her present complaints were due to obesity and the
natural aging process. The x-rays of the knee and back, over a period of one year, did not change
significantly. Dr. Allen explained that, if the fall had been the cause of appellant’s complaints,
significant changes on x-rays would have occurred. He noted that subjective evidence indicated
that her knee and lower back were worsened by the injury while objective evidence supported
that the condition was not worsened by the injury. Dr. Allen stated that there was no
examination showing range of motion before the June 2007 injury so that loss of motion could be
associated with the injury but would not be the sole cause. He opined that her current loss of
motion was likely due to preexisting arthrosis. Dr. Allen opined that appellant’s work injury
made her underlying condition symptomatic and that she did not return to a baseline level of
progression but he reiterated that she had no current residuals from the work injury that would
prevent her from returning to work to her date-of-injury position. He advised that appellant had
permanent work restrictions but these were due to her underlying arthritis. Dr. Allen advised
that appellant would eventually need surgical correction of her knee arthritis. In an August 31,
2009 work capacity evaluation form, he noted appellant’s work restrictions.
On September 11, 2009 the Office issued a notice of proposed termination of appellant’s
compensation benefits finding that the weight of the medical evidence supported that she no
longer had any disability or residuals due to the accepted work-related conditions. It also noted
that the medical evidence not support that her other conditions were work related.
In an October 15, 2009 decision, the Office terminated appellant’s compensation benefits
effective that day.
LEGAL PRECEDENT
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 After it has determined that an employee has disability
causally related to his federal employment, the Office may not terminate compensation without
3

I.J., 59 ECAB 408 (2008); Fermin G. Olascoaga, 13 ECAB 102, 104 (1961).

4

establishing that the disability has ceased or that it is no longer related to the employment.4 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5 The right to medical benefits for
an accepted condition is not limited to the period of entitlement to compensation for disability.
To terminate authorization for medical treatment, the Office must establish that the claimant no
longer has residuals of an employment-related condition, which requires further medical
treatment.6
ANALYSIS
The record reflects that appellant sustained an injury to her back and right knee on
June 28, 2007. The Office accepted her claim for lumbar and right knee sprain. It terminated
her compensation benefits effective October 15, 2009 based on the report from Dr. Allen.
In an August 31, 2009 report, Dr. Allen provided a detailed summary of appellant’s
history and advised that her right knee and back strain from the June 2007 injury at work had
resolved. He explained that the injury was caused by a low impact event, that the knees were
stable and there were no fractures. Dr. Allen opined that any present residuals or continued
disability were due to appellant’s preexisting arthritis and degenerative changes. He also noted
that, although the fall aggravated her condition; obesity, arthritis and the natural aging process
caused her present complaints as x-rays did not reflect significant change to her condition within
a year of her fall. Dr. Allen opined that any aggravation of appellant’s carpal tunnel syndrome
would have resolved within six to eight weeks. He attributed appellant’s recurring low back
condition to obesity, lack of exercise and core strength and degenerative changes related to her
age and size. After reviewing appellant’s records and conducting his own examination,
Dr. Allen determined that her accepted lumbar and right knee strain had resolved without
residuals and without continued disability due to the work injury. He advised that appellant was
able to return to her date-of-injury position and that his recommended work restrictions were due
to her unaccepted arthritic condition.
The Board finds that Dr. Allen’s report represents the weight of the medical evidence and
that the Office properly relied on his report in terminating appellant’s benefits. Dr. Allen’s
opinion is based on proper factual and medical history and his report contained a detailed
summary of this history. He addressed the medical records to make his own examination
findings to reach a reasoned conclusion regarding appellant’s condition.7 Dr. Allen found no
basis on which to attribute any residuals or continued disability to appellant’s accepted injury.

4

Vivien L. Minor, 37 ECAB 541 (1986).

5

T.P., 58 ECAB 524 (2007); Larry Warner, 43 ECAB 1027 (1992).

6

E.J., 59 ECAB 695 (2008).

7

See Naomi Lilly, 10 ECAB 560 (1959) (the opportunity for and thoroughness of examination, the accuracy and
completeness of the doctor’s knowledge of the facts and medical history, the care of analysis manifested and the
medical rationale expressed in support of the doctor’s opinion are factors which enter into the weight of an
evaluation).

5

He also found no basis on which to attribute any of appellant’s current nonaccepted conditions to
the June 28, 2007 employment injury.8
Although the record contains medical reports submitted prior to Dr. Allen’s report, these
are insufficient to create a conflict or to overcome Dr. Allen’s report. Dr. Blocker’s June 30,
2008 reports noted appellant’s complaints and found significant degenerative arthritis of the right
knee but he provided no reasoned opinion explaining how this nonaccepted condition was due to
the June 28, 2007 employment injury. His January 28, 2008 report opined that appellant had
preexisting degenerative joint disease within the back and right knee which had not caused any
significant disability. Appellant opined that the fall at work exacerbated appellant’s back pain
and caused her to develop chronic right knee pain. Dr. Borissova also noted bilateral carpal
tunnel syndrome. However, she did not specifically address whether appellant had residuals of
the accepted right knee and lumbar condition and she provided little rationale to explain why
nonaccepted conditions were caused or aggravated by the June 28, 2007 work injury.
Dr. Borissova did not provide a full history of appellant’s preexisting degenerative disease or
explain how the accepted injury in 2007 was complete to contribute to appellant’s osteoarthritis.
There is no other medical evidence contemporaneous with the termination of appellant’s
compensation benefits which supports that she had any continuing employment-related
condition. Consequently, the weight of the medical evidence rests with Dr. Allen and establishes
that appellant had no residuals due to her accepted right knee and lumbar strain.
On appeal, appellant asserts that Dr. Allen is not able to determine her capabilities just
because he was an Office referral physician. As noted, Dr. Allen represents the weight of the
medical evidence as he provided a rationalized medical opinion explaining the reasons for his
findings. No other contemporaneous medical report supports that appellant had any residuals or
continued disability due to her accepted work injuries.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation benefits effective October 15, 2009.

8

See T.M., 60 ECAB ___ (Docket No. 08-975, issued February 6, 2009) (for conditions not accepted by the
Office, the claimant bears the burden of proof to establish that the condition is causally related to the employment
injury through the submission of rationalized medical evidence).

6

ORDER
IT IS HEREBY ORDERED THAT the October 15, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 18, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees' Compensation Appeals Board

7

